Case 1:17-cv-01789-DLC Document 493 Filed 10/10/19 Page 1 of 1
Case 1:17-cv-01789-DLC Document 488 Filed 10/09/19 Page 1 of5

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,

LEK SECURITIES CORPORATION,
SAMUEL LEK,
VALI MANAGEMENT PARTNERS dba
AVALON FALTD,
NATHAN FAYYER, and
SERGEY PUSTELNIK a/k/a
SERGE PUSTELNIK,

Defendants.

 

 

 

CASE NO, 17-CV-1789 (DLC)

Cae ed
bs beget goat fe macs

on Whe Fy éy (efe4 fa ar
(2 fio {Ue

PLAINTIFE’S NOTICE REGARDING SELF-AUTHENTICATING RECORDS

Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this notice

regarding its intent to offer into evidence certain self-authenticating records under Fed. R. Evid.

902 that it has marked as SEC Trial Exhibits. The SEC provided notice to the defendants of its

intent to admit these records under Fed. R. Evid. 902(11) on September 6, 2019, The SEC

submits this notice in order to place the corresponding certifications into the record, to request

that the defendants be required to provide any objection, and to aid the Court in ruling on the

admissibility of the SEC Trial Exhibits addressed herein.

The SEC intends to offer into evidence certain SEC Trial Exhibits as certified business

records pursuant to Rules 803(6) and 902(11) of the Federal Rules of Evidence. A chart listing

the relevant certifications, the corresponding SEC Trial Exhibit, and the defendants’ objections

 
